By the Court.

Starnes, J.
delivering the opinion.
[1.] Liberally construing the record and the acts of the parties in this case, as we are always inclined to do, for the purpose of insuring to every case a hearing upon the merits, we think that the entry upon the citation, acknowledging the signing and certifying the bill of excepttons, and waiving further service, which entry is signed by defendant’s counsel, must be held, (as it was no doubt understood by the defendant’s counsel to be,) a waiver of all farther service; and as a consequence, of service of the citation. It may thus be regarded as a compliance with the rule.
[2.] The construction which we place upon the Act of 1851, is, that the writ of error, original citation, and notice shall be filed and served, and the bill of exceptions filed only; and that it was not the intention of the Legislature to make any *403change of the law, so as to require service, of the bill of exceptions.
The motion is refused.